DETAILED ACTION
This action is responsive to the application filed on August 18, 2020, which is a continuation of application 16/312,785 filed on December 21, 2018, now US Pat. No. 10/782,937).
The preliminary amendment filed on August 18, 2020 has been acknowledged and considered.
 Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated August 18, 2020 and June 04, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Drawings 
The drawings filed on August 18, 2020 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/312,785 filed on December 21, 2018, now US Pat. No. 10/782,937. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim language recites “A communication system for augmenting a software development environment, the system…” Please replace the language as follow “A communication system for augmenting a software development environment, the communication system…”  Appropriate correction is required.
Claims 2-10 are objected to because of the following informalities:  the claim language recites “The system of claim…” Please replace the language as follow “The communication system of claim…”  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the claim language recites “A computer implemented method for augmenting a software development environment, the method comprising…” Please replace the language as follow “A computer implemented method for augmenting a software development environment, the computer implemented method comprising…”  Appropriate correction is required.
Claims 12-20 are objected to because of the following informalities:  the claim language recites “The method of claim…” Please replace the language as follow “The computer implemented method of claim…”  Appropriate correction is required.
Claims 17-18 and 20 are objected to because of the following informalities:  the claim language recites “The method of claim 11, the method further comprising…” Please replace the language as follow “The method of claim 11, ”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  	Claim 1 recites the limitations "receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code" in lines 10-12 and "in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications." in lines 13-17.  There is insufficient antecedent basis for this limitation in the claim.
  	Dependent claims 2-10 do not overcome the deficiency of the base claim and, therefore, are rejected for the same reasons as the base claim.
  	Claim 4 recites the limitations “identifying a recipient of the user based message in the message stream;" in line 2 and “annotate, in the metadata, the recipient with respect to the user based message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
  	Claim 5 recites “wherein the act of identifying the recipient of the user based message in the message stream comprises:" in lines 1-2; “distinguish between a target user for the user based message and another user mentioned in the user based message;” in lines 3-4 and “select the target user as the recipient of the user based message” in line 5. There is insufficient antecedent basis for this limitation in the claim.
  	Claim 8 recites the limitation “generate a user interface panel configured to display an apply function to change the code in the editing panel based on the received modification of the code” in line 2-3. There is insufficient antecedent basis for this limitation in the claim.
  	Claim 9 recites “wherein the user interface panel is further configured to display a revert function to revert the code in the editing panel to a version prior to the code being changed” in lines 1-2. It is unclear whether “the user interface panel” refers to the “user interface panel” of claim 7 or claim 8.
 	Claim 9 recites “wherein the user interface panel is further configured to display a revert function to revert the code in the editing panel to a version prior to the code being changed” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
  	Claim 11 recites the limitations "receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code" in lines 10-12 and "in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications." in lines 13-17.  There is insufficient antecedent basis for this limitation in the claim.

  	Claim 14 recites the limitations “identifying a recipient of the user based message in the message stream;" in line 2 and “annotating, in the metadata, the recipient with respect to the user based message" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 15 recites “wherein the act of identifying the recipient of the user based message in the message stream comprises:" in lines 1-2; “distinguishing between a target user for the user based message and another user mentioned in the user based message;” in lines 3-4 and “selecting the target user as the recipient of the user based message” in line 5. There is insufficient antecedent basis for this limitation in the claim.
  	Claim 18 recites the limitation “generating, by the at least one processor, a user interface panel configured to display an apply function to change the code in the editing panel based on the received modification of the code” in lines 2-4. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 19 recites “wherein the user interface panel is further configured to display a revert function to revert the code in the editing panel to a version prior to the code being changed” in lines 1-3. It is unclear whether “the user interface panel” refers to the “user interface panel” of claim 17 or claim 18.
 	Claim 19 recites the limitation “wherein the user interface panel is further configured to display a revert function to revert the code in the editing panel to a version prior to the code being changed” in lines 1-3. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

  	Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 and 14-22 of U.S. Patent No. 10/782,937. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, is noticed the only difference is the term widget vs modular tool, however the scope is totally the same. In addition, the specification in paragraph [0017] affirms the invention scope is applicable for widgets and/or modular tools.

Instant application
US Pat. No. 10/782,937
Claim 1
1. A communication system for augmenting a software development environment, the system comprising one or more processors configured to perform the operations of: 
generating a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel;
 
displaying a communication interface providing a text input section for receiving text input for the user based communication, wherein the user based communication accepted by the communication interface is associated with a codeblock and a reference to the codeblock is embedded into the user based communication;

receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code; and

in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications.

2. A communication system for augmenting a software development environment, the system comprising: at least one processor operatively connected to a memory;  a development engine, executed by the at least one processor, configured to manage access to a code repository and version control application;a communication engine, executed by the at least 
interface in conjunction with a code editor and code navigation menu;  a tracking engine, executed by the at least one processor, configured to store user based communications with associations to code line or code file to respective user based communication;  an interface engine, executed by the at least one processor, configured to generate a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel;  wherein the interface engine is further configured to display a communication interface providing a text input section for receiving text input for the user based communication;  wherein the user based communication accepted by the communication interface is associated with a codeblock and a reference to the codeblock embedded into the user based communication; wherein the interface engine is further configured to: receive a modification of the code in the code editing panel, wherein the modification 
comprises the addition of code, deletion of code, renumbering of code, and/or 
moving of code; and in response to receiving the modification, store metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code the, location of the code line, position of the code line, number of code lines, message streams and/or user based communications.

Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7

Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 11
11. A computer implemented method for augmenting a software development environment, the method comprising: generating, by at least one processor, a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel;

displaying a communication interface providing a text input section for receiving text input for the user based communication, wherein the user based communication accepted by the communication interface is associated with a codeblock and a reference to the codeblock is embedded into the user based communication;

receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code; and 

in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications.
Claim 14
14. A computer implemented method for augmenting a software development environment, the method comprising: managing, by at least one processor, access 
to a code repository and version control application;  generating, by the at least one processor, a communication interface integrated into a code editor and code navigation display; storing, by the at least one processor, user based communications and associations to one or more code lines or code files for respective user based communication;  generating, by the at least one processor, a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel;  wherein the communication interface displays a text input section to receive user input text for the user based communication;  wherein the user based communication received by the communication interface is associated with 
a codeblock and a reference to the codeblock is embedded into the user based communication;  receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code;and in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications.

Claim 15
Claim 13
Claim 16
Claim 14
Claim 17
Claim 15
Claim 18
Claim 16
Claim 19
Claim 17
Claim 20
Claim 18
Claim 21
Claim 19
Claim 22



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 10-12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu et al. (US Pub. No. 2008/0244418 – hereinafter Manolescu – IDS 08/18/2020) in view of Hedge et al. (US Pub. No. 2007/0283321 – hereinafter Hedge – IDS 08/18/2020).
With respect to claim 1, Manolescu teaches a communication system for augmenting a software development environment (see abstract and figure 2-3, 12 (and related paragraphs)), the system comprising one or more processers configured to perform the operations (see figure 12, processing unit 1204) of:   	generating a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel (see figure 8-11 and paragraphs [0088]-[0090], code review within a collaborative software construction environment. The screenshot 800 shows two development environments belonging to two users: a first user on the right and a second user on the left. From the opened file, the user on the right initiated a code review session and selected a third user Charles (who is online) as a reviewer. Charles is then prompted about it. Establishing communications with a user, and a collaboration feature (e.g., application sharing) being only one click away, as well as text, chat, and audio/video actions).   	displaying a communication interface providing a text input section for receiving text input for the user based communication, wherein the user based communication accepted by the communication interface is associated with a codeblock and a reference to the codeblock is embedded into the user based communication (see figure 8-11 and paragraphs [0088]-[0090], code review within a collaborative software construction environment. The screenshot 800 shows two development environments belonging to two users: a first user on the right and a second user on the left. From the opened file, the user on the right initiated a code Examiner notes: for example, figure 11 integrates an input area where users/developers (e.g. dragosm, rajeshh) can collaborate/chat, this window also provides/links data/metadata indicating the related code section (i.e. codeblock) per developer.   	
  	in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications (see paragraph [0046], the system 200 can also include a recording component 208 for recording some or all session (collaborative environment, e.g., pair programming) activity. The recording component 208 also allows playback of the recorded activity for reviewing during the session or in an offline environment.  For example, if during a session a user needs to direct attention to another matter, once the user comes back, the user can playback all or a portion of the session up to the latest activity.  All or a portion of the session activities can be played back at any desired speed by any of the session participants or non-participants at a later time.  In this same context, there can be functionality related to the typical recording and playback of other types of information, for example, pause, rewind, fast-forward, reverse, fast-reverse, tagging and skipping to only tagged parts of the session 
  	Manolescu is silent to disclose:  	receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code;  	However, in an analogous art, Hedge teaches:
  	receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code (see at least the abstract, figures 5-10 (and related paragraphs) and paragraphs [0055]-[0056], once the potentially conflicting program elements are displayed to the programmers, they can collaboratively resolve any real issue that exists. As stated earlier, several communication tools are available to accomplish this task, such as in-place audio/video, text chat and application sharing.  In some cases, a programmer may decide to change his or her program element to 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Manolescu’s teaching, which uses an architecture that extends the traditional integrated design   	With respect to claim 2, Hedge teaches wherein the act of preserving further comprises:      	store, in the metadata, a first identification of the code in the code editing panel and/or a second identification of the modified code (see figures 8-10, collaborative studio having a metadata with identification of code).
   	With respect to claim 4, Manolescu teaches the act of preserving further comprises:     	identify a recipient of the user based message in the message stream; and      	annotate, in the metadata, the recipient with respect to the user based message (see paragraph [0046], the system 200 can also include a recording component 208 for recording some or all session (collaborative environment, e.g., pair programming) activity. The recording component 208 also allows playback of the recorded activity for reviewing during the session or in an offline environment.  For example, if during a session a user needs to direct attention to another matter, once the user comes back, the user can playback all or a portion of the session up to the latest activity.  All or a portion of the session activities can be played back at any desired speed by any of the session participants or non-participants at a later time.  In this same   	With respect to claim 7, Hedge teaches further comprising the operations of:   	generating a user interface panel configured to display one or more differences between the code in the code editing panel and the received modification of the code (see figure 10 (and related paragraphs), show differences 1008).  	With respect to claim 10, Manolescu teaches further comprising the operations of:   	dynamically monitor the message stream for code; and   	in response to detecting code in the message stream, determine corresponding code in the code editing panel (see figure 8 (and related paragraphs), reviewing specific code in the editor).  	With respect to claims 11-12, 14, 17 and 20, the claims are directed to a method that corresponds to the system recited in claims 1-2, 4, 7 and 10, respectively (see the rejection of claims 1-2, 4, 7 and 10 above).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu et al. (US Pub. No. 2008/0244418) in view of Hedge et al. (US Pub. No. 2007/0283321) and further in view of Rummler et al. (US Pub. No. 2015/0040101 – hereinafter Rummler – IDS 08/18/2020).  	With respect to claim 3, Manolescu in view of Hedge is silent to disclose wherein one or both of the first identification and the second identification is a commit identification.  	However, in an analogous art, Rummler teaches wherein one or both of the first identification and the second identification is a commit identification (see figure 2A, “committed to VCS”).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Manolescu and Hedge, by using a commit identification as suggested by Rummler, as Rummler would enhance the collaborative procedure by keeping tracking of changes. 	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 3, respectively (see the rejection of claim 3 above).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu et al. (US Pub. No. 2008/0244418) in view of Hedge et al. (US Pub. No. 2007/0283321) and further in view of Hedge et al. (US Pub. No. 20080005235 – hereinafter Hedge2 – IDS 08/18/2020).  	With respect to claim 5, Manolescu in view of Hedge is silent to disclose wherein the act of identifying the recipient of the user based message in the message stream comprises:   	distinguish between a target user for the user based message and another user mentioned in the user based message; and   	select the target user as the recipient of the user based message.  	However, in an analogous art, Hedge2 teaches wherein the act of identifying the recipient of the user based message in the message stream comprises:   	distinguish between a target user for the user based message and another user mentioned in the user based message; and select the target user as the recipient of the user based message (see paragraphs [0065], [0069], [0072]-[0073] and figure 5, to start an interactive text chat session with the selected user 503, user 501/502 would scroll down the pop-up sector 504 to the start text chat conversation session item 508 and select it.  FIG. 11 shows an exemplary view of a GUI 1100 used to display the text chat sector and related interactive controls for the session.  The GUI 1100 is displayed inside the text chat sector 302 of the exemplary layout 300 of FIG. 3.  The GUI 1100 operates in a fashion similar to existing chat GUIs where the user 1101 types the message they want to send 1103 into the box 1105 and hits the send button .
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Manolescu and Hedge, by distinguishing from a target user for the user based message and another user mentioned in the user based message as suggested by Hedge2, as Hedge2 would enhance the collaborative procedure when interacting among others developers 	With respect to claim 15, the claim is directed to a method that corresponds to the system recited in claim 5, respectively (see the rejection of claim 5 above).
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu et al. (US Pub. No. 2008/0244418) in view of Hedge et al. (US Pub. No. 2007/0283321) and further in view of Sheive et al. (US Pub. No. 2014/0047413 – hereinafter Sheive – IDS 08/18/2020). 	With respect to claim 8, Manolescu in view of Hedge is silent to disclose further comprising the operation of:
  	generate  a user interface panel configured to display an apply function to change the code in the editing panel based on the received modification of the code.  	However, in an analogous art, Sheive teaches further comprising the operation of:
  	generate  a user interface panel configured to display an apply function to change the code in the editing panel based on the received modification of the code (see paragraph [0149] and figure 5, user interface panel having an apply function)).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Manolescu and Hedge, by accepting changes modifications through a window panel as suggested by Sheive, as Sheive would enhance the collaborative procedure when interacting among others developers.    	With respect to claim 9, Sheive teaches wherein the user interface panel is further configured to display a revert function to revert the code in the editing panel to a version prior to the code being changed (see paragraph [0141], undo or redo function).
  	With respect to claims 18-19, the claims are directed to a method that corresponds to the system recited in claims 8-9, respectively (see the rejection of claims 8-9 above).

Additional Claim Rejections - 35 USC § 103
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Edlund et al. (US Pub. No. 2014/0282097 – hereinafter Edlund – IDS 08/18/2020) in view of Hedge et al. (US Pub. No. 2007/0283321).
   	With respect to claim 1, Edlund teaches a communication system for augmenting a software development environment (see abstract and figure 2 (and related paragraphs)), the system comprising one or more processers configured to perform the operations (see figure 2 and paragraph [0027]) of:   	generating a communication panel in conjunction with a code editing panel, wherein the communication panel is configured to display a message stream of user based communication associated with code displayed in the code editing panel (see paragraphs [0022]-[0023], IDE 210 (i.e. code editing panel) providing communication through a social coding component having a plugin. The social coding plugin 220 extends the IDE 210 to enable a window, dialog panel or view, to establish communication (e.g. chat window, i.e. communication panel) providing group discussion). 
  	displaying a communication interface providing a text input section for receiving text input for the user based communication, wherein the user based communication accepted by the communication interface is associated with a codeblock and a reference to the codeblock is embedded into the user based communication (see paragraphs [0022]-[0023], the window can provide in person chatting or textual or other image oriented recorded information.  In one embodiment, the window can provide the programmers/users an option for a screen share to see a second IDE.  The window can include a public or private social network.  Some possible chat options include an IDE chat window that includes certain persons (friends, project leaders, programmer of a feature etc.) when they are available on-line. Information about one or more persons can be provided. Such information can pertain to the This can be integrated into the code assist feature as well. The social coding can also integrate information about who and how recently a feature was used or even modified. The social coding or IDE can integrate information about "friends" who authored code (classes, methods, APIs) and even turn it into a Social Network Discussion or View (including discussion history).  In one embodiment the IDE in this case can include or integrate a code assist feature. In one embodiment, the check in/check-outs are forwarded to a "social coding server"). 
  	in response to receiving the modification, storing metadata for preserving communication thread linkage between modified code and the message stream associated with the code in the code editing panel, wherein the metadata comprises information associated with the location of the code file, location of the code line, position of the code line, number of code lines, message streams and/or user based communications (see paragraphs [0030]-[0032], to allow for communication with the programmer/user. User interface is included or attached to the nodes which allow the display of a communication window or the like as can be appreciated by those skilled in the art. Several nodes can be in processing communication with one another at the same time and each is enabled to be used by different users/programmers. These users/programmers can simultaneously make collaborative changes and simultaneous communication with one another regarding a particular API. Information can be provided about these users/programmers to one another that can include availability for instantaneous communication; list of users that are using or have authored at least one these APIs and discussion history about each 
  	Edlund is silent to disclose:  	receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code;  	However, in an analogous art, Hedge teaches:
  	receiving a modification of the code in the code editing panel, wherein the modification comprises the addition of code, deletion of code, renumbering of code, and/or moving of code (see at least the abstract, figures 5-10 (and related paragraphs) and paragraphs [0055]-[0056], once the potentially conflicting program elements are displayed to the programmers, they can collaboratively resolve any real issue that exists. As stated earlier, several communication tools are available to accomplish this task, such as in-place audio/video, text chat and application sharing.  In some cases, a programmer may decide to change his or her program element to 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Edlund’s teaching which enables collaborative social coding. Social networking functionality is   	With respect to claim 11, the claim is directed to a method that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Kothari et al. (US Pub. No. 2004/0205200) set forth an Integrated Development Environment (IDE) is configured with an online community interface for accessing online community resources, such as contacts and information, directly through the Internet or other networks. The online community interface displays icons and other selectable objects that are associated with contacts or webpages. Upon selecting an object associated with a contact, an email or instant messaging window is launched that enables communication with the one or more contacts (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192